DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 10/15/2020.
Claims 1-20 are presented for examination.
This application claims benefit of 62/609,584 filed on 12/22/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beoughter et al. (US 2016/0132046) in view of Tomlin et al. (US 2016/0232498).
Re Claims 1, 14 and 20: obtaining, by one or more processors, a signal of decodable indicia (¶ 278+); decoding, by the one or more processors, the signal of decodable indicia to access decoded data, wherein the decoded data comprises information identifying an object, wherein the object comprises a plurality of items (¶ 278+); based on the information identifying the object, 112 (¶ 281+); obtaining, by the one or more processors, via the user interface 112, a designation of at least one of the plurality of regions in the visual representation (¶ 266-267+); based on obtaining the designation, executing an action, wherein the action changes a quantitative or a qualitative element of the descriptive text for an item represented by the at least one of the plurality of regions (¶ 114+); and updating, by the one or more processors, concurrently with the executing, the descriptive text in the visual representation to reflect the changed quantitative or qualitative element (¶ 171-173+).
Beoughter et al. fails to specifically teach the three dimensional image comprises a virtual projection in three dimensional space in a range of view of a user utilizing the device.
Tomlin, Jr. et al. teaches system ad method for object identification and for waste removal and transport services, wherein the three dimensional image comprises a virtual projection in three dimensional space in a range of view of a user utilizing the device (¶ 81+).
so as to enable the user to manipulate data in real-time by creating an illusion of the virtual object in the viewer’s environment.
	Re Claims 2 and 15: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the action comprises generating an order request for the item represented by the at least one of the plurality of regions, and wherein the updating comprises the descriptive text in the visual representation to reflect a change in the quantitative inventory data, based on the request for the order (¶ 65, 171-175, 277-278+).
	Re Claims 3 and 16: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the action is selected from the group consisting of: counting inventory for the item represented by the at least one of the plurality of regions in one or more designated databases communicatively coupled to the one or more processors, triggering a recall of the item, triggering a search in the one or more designated databases for additional data to supplement the descriptive text related to the item, and generating an order request for the item (¶ 119+, 350+).
	Re Claims 4 and 17: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the action comprises counting the inventory for the item represented by the at least one of the plurality of regions in the one or more designated databases communicatively coupled to the one or more processors, and the action further comprises comparing, by the one or more processors, results of the counting to a number of the items in inventory at a previous time (¶ 111-113, 121-130, 348-363+).

	Re Claims 6 and 19: Beoughter et al. as modified by Tomlin et al. teaches method and device, based on obtaining the designation, updating, by the one or more processors, the displaying of the visual representation to visually differentiate the at least one of the plurality of regions from other regions of the plurality of regions (¶ 65, 171-175, 267+, 277-278+).
	Re Claim 7-8: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the three dimensional image comprises the portion of the object, as perceived by the user, in three dimensional space, wherein the descriptive text is displayed as a virtual overlay on the object (¶ 281+).
	Re Claim 10: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the obtaining the signal of decodable indicia and the decoding the signals is executed by the device (¶ 278+).
	Re Claim 11: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the device is further selected from the group consisting of a wearable device 112d, and implanted device, a handheld device, and a stationary device (see fig.#9B, ¶ 69+, 139+).
	Re Claim 12: Beoughter et al. as modified by Tomlin et al. teaches method and device, further comprising: generating, by the one or more processors, a report based on the updated descriptive text (¶ 68+).
.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach obtaining, by the one or more processors, from the memory, a visual representation of a second portion of the object, wherein the visual representation of the second portion is divided into a plurality of regions and each region represents an item of the plurality of items, and wherein the second portion does not contain items of the plurality of items in the portion; updating, by the one or more processors, the three dimensional image to include the visual representation of the second portion on the client; obtaining, by the one or more processors, a second designation, the second designation comprising a selection of at least one of the plurality of regions of the visual representation of the second portion; based on obtaining the second designation, updating, by the one or more processors, the order request to include a request for an item represented by the at least one of the plurality of regions of the visual representation of the second portion; and updating, by the one or more processors, concurrently with the generating, the descriptive text in the visual representation to reflect a change in the quantitative inventory data, based on the updated request for the order. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rhoads et al. (US 2011/0098056) teaches intuitive computing methods and systems.
Franz (US 2016/0188943) teaches augmented reality vision barcode scanning system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00M PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/EDWYN LABAZE/Primary Examiner, Art Unit 2887